—Order and judgment unanimously reversed on the law without costs and petition dismissed. Memorandum: Petitioners commenced these consolidated proceedings pursuant to article 7 of the Real Property Tax Law challenging as excessive respondents’ assessments on their property for the 1989 and 1990 tax years. After a nonjury trial, Supreme Court granted the petitions and reduced the assessments, for the most part in accordance with the calculations of petitioners’ appraiser. We reverse.
Tax assessments are presumptively valid (see, Matter of Ni*892agara Mohawk Power Corp. v Assessor of Town of Geddes, 239 AD2d 911; Matter of Welch Foods v Town of Portland, 187 AD2d 948), and petitioners bore the burden of establishing by substantial evidence that their property was overvalued (see, Matter of Niagara Mohawk Power Corp. v Assessor of Town of Geddes, supra). We conclude that petitioners failed to meet that burden. The appraiser for petitioners failed to set forth any objective data in his appraisal to support his opinion that the value of petitioners’ property was depressed due to an alleged “blight”, and he was unable to testify to a value in the absence of blight.
In light of our determination, we do not address the remaining issues raised. (Appeal from Order and Judgment of Supreme Court, Yates County, Bender, J.—Tax Certiorari.) Present—Pine, J. P., Lawton, Wisner, Callahan and Doerr, JJ.